Citation Nr: 1740761	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-31 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The claim was previously remanded by the Board for additional development in January 2014 and was then denied in a September 2014 decision.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an April 2015 Order, the Court vacated the September 2014 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The Board subsequently issued another decision denying the claim in September 2015, which the Veteran again appealed to the Court.  In a May 2016 Order, the court vacated the September 2015 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion.  The Board again remanded this matter in October 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's hearing loss is at least as likely as not a result of in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have been met.  38 U.S.C.S. §§ 1101, 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss, which he asserts was caused by in-service noise exposure, including engineering noise, 5 inch gun noise, and 40 mm quad cannon noise.  He reports that he was not provided with ear protection. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

At the outset, the Board notes that the RO has essentially conceded that the Veteran had in-service noise exposure in establishing service connection for tinnitus, and the Veteran has provided competent lay statements regarding in-service noise exposure from serving in the engine room and in proximity to gun mounts.  Additionally, the evidence of record establishes that the Veteran has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the remaining question is whether that current disability is related to service.  The Board finds that it is.

In this regard, the Board finds probative the January 2012, February 2017, and May 2017 opinions from a private audiologist indicating that it is at least as likely as not that the Veteran's bilateral hearing loss disability is related to in-service noise exposure.  In so finding, the examiner relied upon the Veteran's reports of in-service noise exposure, the presence of "notched" sensorineural hearing loss, the fact that tinnitus is a known symptom of hearing loss and is service-connected, and the unreliability of the whispered voice test performed at separation in June 1958.  The examiner further considered that the Veteran's hearing loss may have worsened post service, and supported her opinions with reference to studies supporting that hearing loss may be caused by but not be noticeable for years following noise exposure, including a study dated in October 2011.

The January 2012, February 2017, and May 2017 opinions were provided by a private audiologist and were based upon consideration of the Veteran's medical history and lay testimony, and the audiologist provided a reasoned analysis in support of the opinion, with discussion of pertinent scientific studies.  Thus, the cumulative opinions are considered highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Moreover, the opinions are consistent with the evidence of record showing that the Veteran has complained of hearing loss since as early as 1969, and pursued claims of entitlement to service connection since August 1973.  Significantly, in support of each of his various claims, he has consistently attributed his hearing loss to service.

While VA audiologists have provided contrary opinions concerning hearing loss in June 2007, February 2012, February 2014, and April 2014, the Board finds those opinions to be less probative.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  In this regard, those VA opinions did not adequately consider the Veteran's competent lay testimony regarding his symptoms and/or relied upon more remote studies than those cited by the private audiologist.  To the extent that the February 2017 VA examiner also provided a negative nexus opinion and supported the opinion with a reasoned analysis, that opinion puts the evidence of record in equipoise.  There is essentially one cumulative probative opinion in favor of the claim, and one probative opinion against the claim, and doubt is resolved in favor of the Veteran.

Thus, resolving any existing doubt raised by the conflicting opinions in the Veteran's favor, the Board finds that the evidence regarding whether his current hearing loss is related to service is still at least in equipoise.  38 U.S.C.S. § 5107 (LexisNexis 2017); 38 C.F.R. § 3.102 (2016).  Accordingly, service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


